Citation Nr: 0825125	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

Although the veteran was scheduled for a Board video hearing 
on February 25, 2008, the veteran cancelled the hearing in a 
letter dated February 4, 2008.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service, hearing 
loss was not manifest within one year of separation, and the 
veteran's current hearing loss is not attributable to 
service.

2.  A lung disorder did not have its onset in or is otherwise 
attributable to service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for entitlement to service connection for bilateral hearing 
loss and a lung disorder.  The Board notes that the veteran's 
claims were received in May 2004.  In August 2004, prior to 
its adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the August 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the issues of service connection for hearing 
loss and a lung disorder, the Board notes that the veteran 
has undergone a VA examination in conjunction with each claim 
for service connection.  38 C.F.R. § 3.159(c)(4).  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).




Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

As noted, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The record shows that the veteran filed an application for 
compensation in May 2004 for hearing loss that purportedly 
occurred in 1973.  The veteran's service medical records are 
negative for complaints, diagnosis, or treatment for hearing 
loss.  On enlistment in October 1972, showed "Normal" 
hearing.  The veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
N/A
10
LEFT
20
5
5
N/A
15

Neither the veteran nor the examiner included additional 
information pertaining to hearing loss.  At that time, the 
criteria for a hearing loss disability as contemplated by 38 
C.F.R. § 3.385 were not met.

The veteran's puretone thresholds during January 1973 Jump 
School examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
5
5
5
10
10

The examiner did not note any hearing loss.  At that time, 
the criteria for a hearing loss disability as contemplated by 
38 C.F.R. § 3.385 were not met.

The veteran's June 1975 separation examination yielded the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

At that time, the criteria for a hearing loss disability were 
not met.

An outpatient record from August 2004 noted that the veteran 
complained of ear pain and tinnitus.

The veteran was afforded a VA audiological examination in 
June 2006.  At that time, the veteran complained of bilateral 
hearing loss which was worse in the left ear.  It was noted 
that, during his active duty period, the veteran was exposed 
to jet engine noise, small arms fire, and artillery fire.  
The veteran reported that he only wore hearing protection 
during basic training.  The veteran also reported that he was 
exposed to noise in his occupation as a coal miner while 
wearing hearing protection.  The examiner noted that the 
veteran's 1973 examination demonstrated mild hearing loss at 
6000 Hz in the right ear, but that the June 1975 audiogram 
showed that the veteran's hearing had returned to normal.  At 
the time of the June 2006 VA examination, the veteran's 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
35
LEFT
10
15
25
50
60

The average dB loss was 28.75 in the right ear and 37.5 dB in 
the left.  The right ear speech recognition score was 94 
percent, while the left ear score was 96 percent.  The 
veteran's examination was indicative of mild, high-frequency, 
sensorineural hearing loss in the right ear and moderately-
severe, high-frequency sensorineural hearing loss in the 
left.

Ultimately, the examiner opined that the veteran's current 
hearing loss was less likely than not caused by, or the 
result of, military noise exposure.  While the examiner 
stated that the veteran was exposed to multiple sources of 
noise during his period of active service, his separation 
examination demonstrated normal hearing, bilaterally, leading 
to the conclusion that the veteran's hearing loss occurred 
after his inservice noise exposure had subsided.

As noted, the veteran's service medical records were negative 
for complaints, diagnosis, or treatment for hearing loss.  In 
fact, the veteran's June 1975 separation examination 
demonstrated normal hearing.  Following service, the Board 
notes that hearing loss disability was neither manifest nor 
diagnosed during the one-year presumptive period, nor did the 
veteran make any claim for VA benefits at that time or until 
2004.  A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The record does not 
reflect any documented hearing loss as defined by 38 C.F.R. § 
3.385 for approximately 30 years following service discharge.  
Therefore, the medical evidence of record does not support 
the veteran's claim, nor does the lack of any claim as made 
by the veteran for many years following active duty.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses and is competent to report 
what he observed, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran has stated that acoustic trauma 
during service led to bilateral hearing loss.  The Board 
notes that veteran is competent to report that he has 
difficulty hearing.  However, he is not competent to report 
that he has a certain level of hearing impairment as measured 
in Hertz, nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.

In summary, there is no competent medical evidence of any 
link between his current diagnosis of hearing loss and 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of his currently 
diagnosed hearing loss.  The VA examiner was unable to 
provide an etiological connection between current hearing 
loss and service.  The opinion is competent as the examiner 
is a medical professional and is it also probative as it was 
based on the record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A claim of service connection requires 
competent evidence of an etiological nexus between current 
disability and service.  Despite VA's efforts to assist the 
veteran in that regard, the VA examiner was unable to link 
current hearing loss to service.  There is no nexus in this 
case between service and current bilateral hearing loss.  The 
Board has duly considered the evidence in support of this 
claim; however, there is no supporting medical evidence 
including of ongoing treatment since service, or other 
medical evidence, that establishes a nexus to service, and 
the veteran did not make any claim to VA for many years after 
service, all of which constitutes negative evidence.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss.

As there is no competent medical evidence of record 
suggesting a connection between his current bilateral hearing 
loss and service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.


Lung Disorder

The veteran filed a claim for entitlement to service 
connection for a lung disorder in May 2004.  The veteran's 
service medical records show treatment for several episodes 
of colds, coughs and upper respiratory infections.  On 
enlistment in October 1972, his lungs and chest were 
"Normal."  In November 1972, the veteran complained of an 
upper respiratory infection and he reported with post-nasal 
drip, a cough, and nausea.  Later that month, it was noted 
that the veteran's chest was clear.  At the time of his 
January 1973 Jump School examination, the veteran's lungs 
were described as "Normal," and no other notations were 
provided regarding any pulmonary impairment.  In June 1973, 
the veteran presented with a chest cold.  In August, he was 
diagnosed with mild bronchitis.  In March 1974, the veteran 
complained of a cough that had lasted 3 weeks, stuffy nose, 
and chest pain.  Normal breath sounds were noted on 
examination.  He was placed on 24 hours of bed rest at that 
time.  The diagnostic impression was upper respiratory 
infection.  On separation in June 1975, the examiner again 
noted that the veteran's lungs were "Normal."

Following service, the veteran reportedly worked as a coal 
miner for 28 years, to include work in underground coal mines 
for 26 years.  

A December 1976 report from Frontier Nursing Service Hospital 
noted a sudden onset of left pleuritic chest pain associated 
with shortness of breath.  The veteran was noted to have been 
in good health prior to that admission.  He did report that 
his medical history included several instances of pneumonia, 
that most recent of which occurred three years earlier.  
Decreased breath sounds over the left lung were noted on 
examination.  A chest x-ray confirmed a 40 to 50 percent left 
pneumothorax.  

An August 2004 VA outpatient report noted that the veteran 
complained of pain upon breathing.  The veteran stated that 
the pain was due to a left lung collapse in 1976 and "double 
pneumonia" during basic training in 1972.  It was noted that 
the veteran had a cough and shortness of breath all the time.  
It was also noted that the veteran was a smoker, and that he 
smoked a half-pack of cigarettes per day.

The veteran was afforded a VA respiratory examination in June 
2006.  The examiner noted a review of the veteran's claims 
file.  At that time, the veteran was still smoking, averaging 
one-half to one pack per day, and had been since the age of 
18.  The veteran reported that he had a lung disorder that 
began in 1972.  He stated that, during basic training, he 
went through the "gas chamber" and breathed too much gas, 
leading to pneumonia.  He further stated that he injured his 
ribs during a parachute jump and had trouble breathing since 
that time.  Two episodes of bronchitis, as well as exposure 
to powder smoke, were noted.  He reported treatment for 
bronchitis in the 1990's, but stated that he had not had 
bronchitis during the 2 years leading up to the examination.  

The examiner noted that treatment for pneumonia was not 
recorded in the veteran's service medical records.  On 
examination, the veteran was negative for venous congestion, 
edema, and abnormal respiratory findings.  Diaphragm 
excursion was normal, as was chest expansion.  Chest wall 
scarring was noted (due to a drainage tube).  There was no 
deformity of the chest wall.  The veteran was negative for 
conditions that may be associated with pulmonary restrictive 
disease and asthma.  X-ray testing revealed hyper-inflated 
lungs with chronic interstitial markings.  A density was 
noted inferior to the hilar shadows which were unusually 
prominent.  The examiner reported that it was suspicious for 
malignancy.  

Ultimately, the veteran was diagnosed with an obstructive 
respiratory disorder with small airway disease, due to years 
of cigarette smoking and coalmining.  The examiner opined 
that it was less likely than not that the veteran's 
obstructive lung disease was caused by or a result of 
conditions treated in the military.  He went on to state that 
the leading cause of chronic obstructive pulmonary disease 
(COPD) is cigarette smoking.  Chemical fumes and coal mining 
dust increase the risk of developing that condition.  Because 
the veteran had smoked for 33 years, and worked in the 
coalmines for 28 years (26 underground), the veteran was at a 
high risk for COPD.

In this case, the veteran has stated that his lung disorder 
had its onset during his period of active duty.  The Board 
again notes that veteran is competent to report symptoms of a 
lung disorder.  However, he is not competent to provide an 
etiological nexus between any current lung disorder and 
service; as such assessments are not simple in nature.  See 
Jandreau.

There is no competent medical evidence of any link between 
his current diagnosis of a lung disorder and service.  As 
noted, the veteran is not competent to make this causal link 
or to state the etiology of his currently-diagnosed lung 
disorder.  The VA examiner was unable to provide an 
etiological connection between the veteran's lung disorder 
and service.  As noted, the opinion is competent as the 
examiner is a medical professional and is it also probative 
as it was based on the record.  See Prejean.  A claim of 
service connection requires competent evidence of an 
etiological nexus between current disability and service.  
There is no nexus in this case between service and a lung 
disorder.  Further, there is no record of ongoing treatment 
for a lung disorder since the veteran's period of active 
service.  The Board has duly considered the evidence in 
support of this claim; however, there is no supporting 
medical evidence, including evidence of ongoing treatment 
since service, or medical evidence that establishes a nexus 
to service, and the veteran did not make any claim to VA for 
many years after service, all of which constitutes negative 
evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for lung disorder.

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current lung 
disorder and service, and no objective evidence of any 
manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a lung disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


